Voto disidente del
Juez Asociado Señor Fuster Berlingeri.
Aunque la petición de mandamus sobre el Referéndum de 10 de julio de 2005 no está debidamente formulada, sí plantea una cuestión legítima sobre la validez de una con-*253sulta electoral que ha de costar millones de dólares de fon-dos públicos.
Si el electorado en el referéndum favorece crear una Le-gislatura unicameral, como bien tiene derecho a hacer, sur-giría, sin embargo, la cuestión de si la actual Asamblea Legislativa estaría obligada o no a obedecer dicho mandato electoral. No sólo los legisladores peticionarios cuestionan la validez del referéndum, sino que, además, como se sabe, los presidentes de ambas Cámaras Legislativas han indi-cado ya que no acatarán su resultado, de lo cual podemos tomar conocimiento judicial.
Aunque resolver ese asunto ahora es técnicamente pre-maturo —y de ordinario procedería que deneguemos el re-curso— yo obviaría esa dificultad y excepcionalmente aten-dería el asunto ya. Así dejaríamos claramente establecido una de dos cosas: (1) que la Asamblea Legislativa está obli-gada por el resultado del referéndum, o (2) que no lo está, en cuyo caso no debe celebrarse para evitar el malgasto de millones de dólares en lo que sería un mero concurso de simpatías.
El asunto volverá ante este Foro, en su día. Yo lo hu-biera resuelto ahora, expidiendo el recurso solicitado.